DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 08/30/2022.
Claims 1, 4-5, 7 are pending and are examined in this office action. 
Claims 1, 5 have been amended.

Response to Arguments
Applicant’s arguments, filed on 08/30/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See CHEN et al. (US Pub No. US 20200324897 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a communication module  in claim 1; 
a power module   in claim 2 ;
a sensor module  in claim 2 ; 
a global positioning system (GPS) reception module   in claim 2 ; 
a control module   in claim  2 ; 
a broadband communication module   in claim 4 ; 
A public LoRa module   in claim 4; 
a private LoRa module   in claim 4 ;
a GPS reception module   in claim 4 ;
a control module  in claim 4 ;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1. 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (KR 102085630 B1; hereinafter as “LEE”, provided in IDS) in view of PARK et al. (KR 102002943 B1; hereinafter as “PARK”, provided in IDS) ,  in view of Hamme et al. (US Pub No. US 20190185122 A1 ; hereinafter as “Hamme”) and further in view of CHEN et al. (US Pub No. US 20200324897 A1 ; hereinafter as “CHEN”)

Examiner’s note: in what follows, references are drawn to LEE unless otherwise mentioned.

Regarding claim 1, LEE teaches a maritime wireless communication system performing wireless communication between at least one buoy (smart buoy with sensor), a fishing vessel terminal device (fishing vessel), a managing vessel terminal device, or a land control center (fig. 1 below) (Smart buoy and fishing gateway system based on low power wide area communication and its method; Method 
Identification Smart Buoy Based on Low Power Wide Area Gateway for Fishing Boat: page 2), the maritime wireless communication system comprising: 

    PNG
    media_image1.png
    432
    708
    media_image1.png
    Greyscale


a communication module installed in the at least one buoy (see fig. 1, element 100 which communicate with other buoy and/or ship, satellite and base station ), providing sensing information using at least one sensor, providing identification information and location information for the at least one buoy, and ensuring communication connectivity when an event condition including fishing gear loss occurs 
(An object of the present invention relates to a low-power wide area communication-based gear identification smart buoys and fishing
vessel gateway system, and more particularly, by using the low power wide area communication to transmit data  coordinate information and missing information from the smart buoys, The system provides a low-power wide area communication-based smart  identification and fishing gateway system that can determine the location of the smart buoys end whether or not  fishing gear lost: … “The smart unit. Based on the change in the pressure by the phrase connected to the smart buoy, the pressure sensor for detecting whether the phrase is missing; A GPS unit receiving a GPS signal from the satellite to derive GPS
Coordinates of the location of the smart buoy; A smart buoy low-power wide area communicator unit for transmitting data including coordinate information of the smart buoy and missing information of the phrase to the fishing vessel; A controller for controlling the smart buoy; And a smart unit power supply unit suppling power required for the operation of the smart unit”: Page 3; “a sensor 131 detecting whether or not the phrase is lost based on a change in
pressure caused by the phrase connected to the smart buoy 100; A GPS unit 103 which receives a GPS signal from the satellite 600 and derives a GPS coordinate of the position of the smart unit 100; A smart buoy low power wide area communication unit 110 for transmitting data including coordinate information of the smart buoy 100 and loss information of the phrase to the fishing vessel 200; A Controller 104 for controlling the smart buoy 100; and a smart unit power supply unit 105 for supplying power required for the operation of the smart unit 100”: Page 7); and 

a gateway device installed in each of the fishing vessel terminal device and the managing vessel terminal device (fishing boat gateway system), performing communication with the at least one buoy and the land control center via a long range (LoRA)-based communication network to provide various types of fishery information including locations and conditions of a fishing vessel and fishing gear and a location of lost fishing gear, and setting different communication options for a normal condition and the event condition in performing a communication connection function (the fishing boat gateway, the data including the coordinate information and the lost
Information received on the basis of low power wide area communication in the smart buoy to the fishing vessel control system to lose the fishing gear in the fishing vessel, determine whether or not, and transmit the data received from the smart buoy to the land base station based on the LTF communication, so that the land control system to determine the location of the at least one smart buoy and whether or not the phrase is lost”: page 3), 
wherein the communication module of the at least one buoy and the gateway device installed in each of the fishing vessel terminal device and the managing vessel terminal device form a main communication channel through a public LoRA network for low-power long-range communication and, in a shadow area (communicate with land base station: page 3; the gateway antenna 211 may simultaneously perform the role of the gateway low power wide area communication unit 212  receiving data and transmitting data from the LTE unit 215 to the land control system 400.”: page 5), 
wherein, the at least one buoy (smart buoy  100 with sensor in fig. 1 above) includes: a power module providing power required for operating the at least one buoy (“Smart buoy power supply for supplying power for the operation of the smart buoy”: Page 2); a sensor module including at least one of a temperature sensor (“A pressure sensor detecting whether the phrase ls lost based on a change ln pressure by the phrase connected to the smart buoy ”: Page 2), an acceleration sensor , and an acoustic sensor and providing detected information (The pressure sensor 131 detects that the pressure decreases due to the phrase when the phrase connected to the lower end of the smart unit 100 is disconnected, and the smart unit stores the low power wide area communication unit 110”: Page 3 ); a global positioning system (GPS) reception module providing the location information for the at least one buoy using a GPS signal  ( “A GPS unit receiving a GPS signal from the satellite to derive GPS coordinates of the location of the smart buoy ”: Page 2); a light indicator indicating a location of the at least one buoy (location indicator for the buoy: identifying the location of the smart buoy;  Page 2); and a control module processing a signal transmitted or received by the communication module and controlling an overall operation of the at least one buoy (A controller  for controlling the smart buoy;: Page 2 ).

 LEE does not expressively teach: 
releases the main communication channel with the public LoRA network and then forms a sub communication channel through a private LoRA network, 
wherein the gateway device sets a reference spreading factor applied to each of the at least one buoy based on a communication quality of the at least one buoy and changes the reference spreading factor into a spreading factor higher than the reference spreading factor when the event condition occurs in performing communication with the at least one buoy,  and the gateway device, when no event situation is detected, communicates with the at least one buoy at a spreading factor not more than the reference spreading factor to receive location information or battery status information from the buoy and transmits control information to the at least one buoy,
wherein each of the fishing vessel terminal device and the managing vessel terminal device includes the gateway device, a terminal, and an underwater acoustic tracker,
 wherein the underwater acoustic tracker includes: a serial interface (I/F) unit connected with the terminal using serial communication a transmission sensor transmitting an acoustic signal to the at least one buoy; 
a reception sensor receiving an acoustic signal from the at least one buoy; 
a multi-channel signal processing module detecting all information transmitted from the at least one buoy; 
a multi-channel sound transmission module and a multi-channel sound reception module receiving a sound signal of a frequency band ranging from 5Hz to 2,400Hz at a certain depth, analyzing a strength and direction of the sound signal, multiplexing or demultiplexing the analyzed sound signal, and then transmitting the multiplexed or demultiplexed sound signal; 
a control module receiving a communication option and the identification information for the at least one buoy from the terminal, transmitting, to the at least one buoy, the identification information according to the communication option, receiving the identification information for the at least one buoy and battery status information from the at least one buoy, and transmitting the received identification information and battery status information to the terminal; and 
a battery providing power required for operating the underwater acoustic tracker, and wherein the gateway device measures the communication quality based on signal quality including a received signal strength indication (RSSI) or a signal-to-noise ratio (SNR) of a signal transmitted or received with the at least one buoy and sets the reference spreading factor based on the measured communication quality. 

PARK, in the same field of endeavor, discloses: releases the main communication channel with the public LoRA network and then forms a sub communication channel through a private LoRA network (“A gateway relaying commercial network (==public LoRA network ) and a LoRA network relaying a commercial communication network and a Laure communication network”: “provided a gateway for receiving data from various sensors installed in a radio wave shadow area and transmitting the received data to a commercial communication network in piece of the existing Laure gateway” Page 2; “the gateway 100 can construct a Private LoRA network by applying a time slice technique and  use only the external link portion of the commercial network” when needed:  Page 3; “data is collected from various send lines installed in a radio-shaded area. and the received data is transmitted to a commercial  communication network, thereby enabling  data collection in an area  where data collection ls impossible though a commercial  commm1lcation network.t1he data is relayed without omission or loss ” Page 3), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of LEE to include the above recited limitations as taught by PARK in order to provide single communication between commercial communication network and private LoRA network to improve communication by a specific channel or frequency (PARK: [abstract]).

The combination does not expressively disclose: 
wherein the gateway device sets a reference spreading factor applied to each of the at least one buoy based on a communication quality of the at least one buoy and changes the reference spreading factor into a spreading factor higher than the reference spreading factor when the event condition occurs in performing communication with the at least one buoy,  and the gateway device, when no event situation is detected, communicates with the at least one buoy at a spreading factor not more than the reference spreading factor to receive location information or battery status information from the buoy and transmits control information to the at least one buoy,
wherein each of the fishing vessel terminal device and the managing vessel terminal device includes the gateway device, a terminal, and an underwater acoustic tracker,
wherein the underwater acoustic tracker includes: a serial interface (I/F) unit connected with the terminal using serial communication a transmission sensor transmitting an acoustic signal to the at least one buoy; 
a reception sensor receiving an acoustic signal from the at least one buoy;
a multi-channel signal processing module detecting all information transmitted from the at least one buoy; 
a multi-channel sound transmission module and a multi-channel sound reception module receiving a sound signal of a frequency band ranging from 5Hz to 2,400Hz at a certain depth, analyzing a strength and direction of the sound signal, multiplexing or demultiplexing the analyzed sound signal, and then transmitting the multiplexed or demultiplexed sound signal; 
a control module receiving a communication option and the identification information for the at least one buoy from the terminal, transmitting, to the at least one buoy, the identification information according to the communication option, receiving the identification information for the at least one buoy and battery status information from the at least one buoy, and transmitting the received identification information and battery status information to the terminal; and 
a battery providing power required for operating the underwater acoustic tracker, and wherein the gateway device measures the communication quality based on signal quality including a received signal strength indication (RSSI) or a signal-to-noise ratio (SNR) of a signal transmitted or received with the at least one buoy and sets the reference spreading factor based on the measured communication quality. 

Hamme, in the same field of endeavor, discloses:
wherein each of the fishing vessel terminal device and the managing vessel terminal device includes the gateway device, a terminal, and an underwater acoustic tracker (The system  also includes an ultra-short baseline acoustic array that is capable of underwater wireless communication with the diver transponder. The ultra-short baseline acoustic array is capable of transmitting the diver location information. The ultra-short baseline acoustic array includes multiple hydrophones and an acoustic transmitter: [0007]-[0009]).
wherein the underwater acoustic tracker includes: a serial interface (I/F) unit connected with the terminal using serial communication a transmission sensor transmitting an acoustic signal to the at least one buoy (See Fig. 3: FIG. 3 is a diagram of electronics in the electronics bay of the diver navigation, information and safety buoy system, in accordance with one embodiment of the present disclosure: [0013]; see Fig. 3: AIS/ Transmitter/Receiver 320 The electronics bay may also include an AIS transmitter/receiver 320. The AIS transmitter/receiver 320 may be used to supplement the buoy's radar (if any). The AIS transmitter/receiver 320 may be used in order to avoid collisions between other water vessels and the diver navigation information and safety buoy system 1: [0050]); 
a reception sensor receiving an acoustic signal from the at least one buoy (see Fig. 3: AIS/ Transmitter/Receiver 320 The electronics bay may also include an AIS transmitter/receiver 320. The AIS transmitter/receiver 320 may be used to supplement the buoy's radar (if any). The AIS transmitter/receiver 320 may be used in order to avoid collisions between other water vessels and the diver navigation information and safety buoy system 1: [0050])); 
a multi-channel signal processing module detecting all information transmitted from the at least one buoy (see fig. 3: 4 channels 16 bit Resolution 250 kHZ ADC: element 370: An analog-to-digital converter 370 may be coupled between the hydrophones 350 and the cell phone processor 330. The analog-to-digital converter may be used to convert analog signals from the hydrophones 350 to digital signals for the cell phone processor 330. The analog-to-digital converter 370 may have four channels and 16-bit resolution and operate at 250 kHz: [0055]); 
a multi-channel sound transmission module and a multi-channel sound reception module receiving a sound signal of a frequency band ranging from 5Hz to 2,400Hz at a certain depth, analyzing a strength and direction of the sound signal, multiplexing or demultiplexing the analyzed sound signal, and then transmitting the multiplexed or demultiplexed sound signal (A depth sensor 540 may be provided as a strain gauge that measures the depth of the personal communication device 500 when the depth sensor 540 is integrated into a personal communication device 500. Alternatively, the depth of a diver may be measured by the tank-mounted transponder of FIG. 6. In lieu of depth sensor 540 and tank pressure sensor 530, the personal communication device of FIG. 5 could use a general purpose wireless local area networking (Wi-Fi) antenna. Transducer 510 can be separated from the personal communication device 500. The user may want to have a tablet that does not have transducer 510 attached. As yet another alternative, depth sensor 540 can be attached to transducer 510 but not to personal communication device 500.: [0060], [0073]); 
a control module receiving a communication option and the identification information for the at least one buoy from the terminal (see Fig. 3 : AIS/Transmitter/Receiver 320), transmitting, to the at least one buoy, the identification information according to the communication option, receiving the identification information for the at least one buoy and battery status information from the at least one buoy, and transmitting the received identification information and battery status information to the terminal (see fig. 6: Battery information 650: Fig. 5: element 550: Battery information: Batteries for the electronics may reside in a rechargeable battery bay 160. These batteries may act as a power source that supplies power to the various electronics in electronics bay 150: [0026]; The rechargeable battery bay 260 may include rechargeable batteries for electronics associated with the diver navigation, information and safety buoy system 200.: [0046]); and 
a battery providing power required for operating the underwater acoustic tracker  (see fig. 5: Battery 550, Fig. 6: Battery: Batteries for the electronics may reside in a rechargeable battery bay 160. These batteries may act as a power source that supplies power to the various electronics in electronics bay 150: [0026]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of Hamme to include the above recited limitations as taught by PARK and LEE in order to location of underwater objects (Hamme: [abstract]).

The combination does not expressively disclose: 
wherein the gateway device sets a reference spreading factor applied to each of the at least one buoy based on a communication quality of the at least one buoy and changes the reference spreading factor into a spreading factor higher than the reference spreading factor when the event condition occurs in performing communication with the at least one buoy,  and the gateway device, when no event situation is detected, communicates with the at least one buoy at a spreading factor not more than the reference spreading factor to receive location information or battery status information from the buoy and transmits control information to the at least one buoy,
and wherein the gateway device measures the communication quality based on signal quality including a received signal strength indication (RSSI) or a signal-to-noise ratio (SNR) of a signal transmitted or received with the at least one buoy and sets the reference spreading factor based on the measured communication quality.

CHEN, in the same field of endeavor,
wherein the gateway device (see fig. 6: an unmanned aerial vehicle 700. : [0036]) sets a reference spreading factor applied to each of the at least one buoy based on a communication quality of the at least one buoy and changes the reference spreading factor into a spreading factor higher than the reference spreading factor when the event condition occurs in performing communication with the at least one buoy (see fig. 7:  where aforesaid an unmanned aerial vehicle is in communication with Buoy 800: [0036];  aforesaid unmanned aerial vehicle is “detecting signals of at least one of the buoys 210, 220 and 230, e.g., the buoys 210 and 220, are not received by the unmanned aerial vehicle 300, Step S04 and Step S05 are executed to give weights to each of the buoys 210 and 220 based on their lost time periods. Then the barycenter is calculated in association with the last positions, and the barycenter can be served as the predetermined position. Subsequently, Step S06 can be executed and the unmanned aerial vehicle 300 can fly to the predetermined position”: ]0030] [0042]),  and
 the gateway device (see fig. 6: an unmanned aerial vehicle 700. : [0036]), when no event situation is detected, communicates with the at least one buoy at a spreading factor not more than the reference spreading factor to receive location information or battery status information from the buoy and transmits control information to the at least one buoy (see fig. 7 S06, S07, S08: aforesaid unmanned aerial vehicle collects buoy’s position: [0030]),
and wherein the gateway device  (see fig. 6: an unmanned aerial vehicle 700. : [0036]) measures the communication quality based on signal quality including a received signal strength indication (RSSI) or a signal-to-noise ratio (SNR) of a signal transmitted or received with the at least one buoy and sets the reference spreading factor based on the measured communication quality (aforesaid unmanned aerial vehicle collected air quality, water quality data from buoy : [0041]; “The weather monitoring and detecting module 814 can collect the atmospheric pressure to calculate the wind speed, the wind direction and the altitude. The air quality monitoring and detecting module 815 can detect the content of carbon dioxide, the humidity and the temperature. The water datasets, the weather datasets and the air datasets can be sent to the unmanned aerial vehicle 700 via the LoRa transmitting module 812 for latter research ”:  [0042]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHEN to include the above recited limitations as taught by PARK, LEE , Hamme in order to prevent lose of buoy and locating buoy  (CHEN: [0007]).

 Regarding claim 4, LEE in view of PARK and Hamme, CHEN teaches the invention of claim 1 as set forth above.  Further, the combination teaches, the maritime wireless communication system of claim 1, wherein the gateway device includes: a broadband communication module supporting Internet-of-things (IoT) platform-based low-power broadband communication (LEE : fishing boat gateway. The smart buoy transmits the data including the coordinate infom1ation and the lost information received on the basis of low power  wide area communication to the fishing vessel control  system to determine whether or not the location of one or more smart buoys
and one or more of the fishing gear in the fishing boat:” Page 2, claim 9 ); a public LoRA module supporting a wireless protocol with the public LoRA network (LEE : communicate with base station based on LTE communication: page 2, claim 9); a private LoRA module supporting a wireless protocol with the private LoRA network; a GPS reception module providing location information for the fishing vessel terminal device or the managing vessel terminal device using a GPS signal; and a control module selectively connecting to the public LoRA network or the private LoRA network depending on a state of the public LoRA network or the private LoRA network (LEE: fishing boat gateway is connected to LTE based base station and create a LoRA network using fishing boats, floating buoy to collect information about fishing boats, locate missing fishing gear and upload those information to a public LTE based station:  Page 2-3 ), setting a communication option depending on the normal condition or the event condition, and controlling the broadband communication module, the public LoRA module, the private LoRA module, and the GPS reception module (PARK: solar panel module provide power to fishing gateway device. Based on the power level of the fishing gateway device, it can upload connected fishing information to public network: Page 2-4).

Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1.


Regarding claim 7, LEE in view of PARK and Hamme, CHEN teaches the invention of claim 1 as set forth above.  Further, LEE and PARK teach, the maritime wireless communication method of claim 5, further comprising: before setting the reference spreading factor, forming a main communication channel through a public LoRA network for low-power, long-range communication and, in a shadow area (LEE : communicate with land base station: page 3; the gateway antenna 211 may simultaneously perform the role of the gateway low power wide area communication unit 212 receiving data and transmitting data from the LTE unit 215 to the land control system 400.”: page 5), releasing the main communication channel with the public LoRA network and then forming a sub communication channel through a private LoRA network (PARK: “A gateway relaying commercial network (==public LoRA network ) and a LoRA network relaying a commercial communication network and a Laure communication network”: “provided a gateway for receiving data from various sensors installed in a radio wave shadow area and transmitting the received data to a commercial communication network in piece of the existing Laure gateway” Page 2; “the gateway 100 can construct a Private LoRA network by applying a time slice technique and  use only the external link portion of the commercial network” when needed:  Page 3 ).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411